Citation Nr: 1041347	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  10-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to VA compensation, under the provisions of 38 
U.S.C.A. § 1151, for hidradenitis suppurativa following surgery 
at a VA medical center (MC) in October 2006.

2.  Entitlement to a rating in excess of 20 percent for left 
parapatellar pain syndrome secondary to Osgood Schlatter's 
disease.  

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from July 1987 to February 
1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the RO.  

In December 2008, during the course of his appeal, the Veteran 
revoked his appointment of Kirsten E. Wold, Attorney, to 
represent him before VA.  He stated that he would be representing 
himself.

In August 2010, the Veteran had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  At the outset of his 
hearing, the Veteran stated that he would proceed without 
representation.  A transcript of that hearing has been associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the evidence discloses that there may be outstanding 
evidence which could potentially support the Veteran's claims.  
Accordingly, additional development of the record is warranted, 
prior to further consideration by the Board.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  

In October 2009, the RO received evidence from the Social 
Security Administration which showed that the Veteran's claim for 
disability benefits had been denied in July and September 2005.  
The various disabilities considered in conjunction with the 
Veteran's claim included knee problems.  In March 2006, the 
Veteran was scheduled to have a hearing before an Administrative 
Law Judge.  The Board notes, however, that the available Social 
Security records included in the claims file do not show a 
hearing was ever held or that a subsequent decision was made with 
respect to the Veteran's SSA claim.

During his August 2010 hearing before the undersigned Acting 
Veteran's Law Judge, the Veteran testified that following a 
lengthy process he had been awarded Social Security disability 
benefits for various disorders.  Inasmuch as the previous 
decisions included consideration of the Veteran's knee problems, 
the additional Social Security records could well be relevant to 
the Veteran's appeal.  The Veteran also testified that he was 
seen by his VA medical care provider approximately two times per 
year.  VA treatment records were last obtained in October 2008 
and any subsequently dated pertinent treatment records should be 
obtained for an adequate determination of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must request that the Social 
Security Administration provide the records 
associated with the Veteran's award of Social 
Security benefits.  This should include, but 
is not limited to, a copy of his award 
letter, any associated decisions of an 
Administrative Law Judge, and the medical 
records used to support the award, 
particularly those reflecting the Veteran's 
treatment after August 2005.  

A failure to respond or a negative reply to 
any request must be set forth in writing and 
associated with the claims folder.  

Efforts to obtain such records must continue 
until it is determined that they do not exist 
or that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010).

2.  Appropriate action should be taken to 
obtain all additional VA treatment records 
pertinent to the Veteran's claims dated after 
October 2008.

3.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
appropriate consideration of all the evidence 
of record.  If any benefit sought remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and should 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


